18 So.3d 733 (2009)
ROSENTHAL, LEVY & SIMON, P.A., Appellant,
v.
PALM BEACH COUNTY HEALTH CARE DISTRICT and Florida League of Cities, Inc. WC Claims., Appellees.
No. 1D09-0190.
District Court of Appeal of Florida, First District.
October 14, 2009.
Bill McCabe, Longwood, and Nicole Hessen of Rosenthal, Levy, and Simon, P.A., West Palm Beach, for Appellant.
David M. Schweiger of Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., Ft. Lauderdale, for Appellees.
PER CURIAM.
Appellant, a law firm which previously represented Claimant in his workers' compensation claim, seeks reversal of an order of the Judge of Compensation Claims (JCC) denying, as a matter of law, recovery of fees based on a quantum meruit charging lien. We REVERSE, and REMAND for proceedings to determine the quantum of Appellant's fee lien. See Rosenthal, Levy & Simon, P.A. v. Scott, 17 So.3d 872 (Fla. 1st DCA 2009).
WEBSTER, DAVIS, and LEWIS, JJ., concur.